Citation Nr: 1437166	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-15 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD) to include memory loss.

2.   Entitlement to an initial disability evaluation (or rating) in excess of 10 percent for residuals of shell fragment wound (SFW), right thigh, with osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to June 1969 and is in receipt of the Purple Heart medal, among other military citations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  In April 2013, the Veteran submitted a formal claim for a TDIU, reporting that he had last worked full-time in August 2012.  The RO will separately adjudicate the issue of entitlement to a TDIU.  Unlike the claimant in Rice, the Veteran in this case filed the formal claim for TDIU within one year of the date that he alleges that he became too disabled to work; therefore, the Veteran in this case remains fully availed an effective date should TDIU be granted, and of his appellate rights regarding the TDIU issue.  See 38 C.F.R. § 3.400(o) (2013).  For these reasons, the Board finds that the Veteran is not prejudiced by the RO's separate adjudication of the issue of entitlement to a TDIU, and it is outside the scope of the current appeal.  

In January 2014, the Board, in pertinent part, remanded the issues on appeal to obtain updated VA treatment records and provide the Veteran with VA medical examinations to ascertain the current nature and severity of the service-connected PTSD and SFW residuals to the right thigh and right knee, with subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's PTSD has been manifested by occupational and social impairment in most areas such as work, family relations, judgment, thinking, and mood due to psychiatric symptoms of intermittent suicidal ideation, obsessional rituals which interfere with routine activities (i.e., sleeping in a chair nightly with a pistol), disturbances of motivation and mood due to depression and anxiety, flattened affect, impairment of short-term and long-term memory, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, and use of continuous medication.  

2.  From April 30, 2008 to January 7, 2013, the right knee disability was manifested by arthritis with painful limitation of motion to include swelling, pain, stiffness, and weakness; flexion limited to no more than 100 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated cartilage, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.

3.  On January 7, 2013, the Veteran underwent a total right knee arthroplasty.

4.  From January 7, 2014, forward, the right knee disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and no higher, for PTSD are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for residuals of SFW, right thigh, with osteoarthritis of the right knee are not met or approximated for the rating period from April 30, 2008 to January 7, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 100 percent for residuals of SFW, right thigh, with osteoarthritis of the right knee, status post right knee total arthroplasty are met for the rating period from January 7, 2013 to January 7, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent for residuals of SFW, right thigh, with osteoarthritis of the right knee, status post right knee total arthroplasty are met for the portion of the rating period from January 7, 2014, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

The Board observes that the Veteran wrote, in a May 2011 statement, that he received a "[S]ocial [S]ecurity check."  Although no attempt to obtain any records from the Social Security Administration (SSA) has been made, review of the record indicates that the Veteran is in receipt of retirement benefits from the SSA, not disability benefits.  See, e.g., April 2013 VA Form 21-8940 (noting that the Veteran checked "No" when asked if he received or expected to receive disability retirement benefits); see also April 2010 VA psychiatry medication management record (noting that the Veteran reported that he was retired and working part time for his seed business).  Therefore, records from SSA are not relevant to the current 
appeal, and there is no need to obtain them before proceeding with appellate review. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding current symptoms and treatment for the disabilities, and effect of the disabilities on occupation and daily life.  Based on the testimony, the Board remanded the initial rating appeals for PTSD and the right knee disability for updated treatment records and new VA medical examinations.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The AOJ also provided the Veteran with VA medical examinations in connection with the initial rating appeals in June 2008, April 2009, and April 2014.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiners considered an accurate history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed thorough examinations of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Initial Rating Analysis for PTSD

For the entire rating period, the Veteran's PTSD is rated at 50 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for PTSD more closely approximates the schedular criteria for a 70 percent rating under DC 9411.  There is some evidence of record demonstrating that the Veteran successfully operated a lucrative seed business until August 2013; was happily married to his wife since 1964; enjoyed good relationships with his children and grandchildren; enjoyed hunting with his son; occasionally dined with his wife and a few friends; visited with a "Vietnam buddy" on a weekly basis; had occasional nightmares with reduced sleep; demonstrated normal speech, thinking, and judgment and no more than mild memory loss; demonstrated disturbances of mood (anxiety and depression) and restricted (flattened) affect; had no suicidal or homicidal ideation, hallucinations, or delusions; anti-depressants were effective in managing PTSD symptoms; and that PTSD caused no more than moderate impairment in social and occupational functioning, with GAF scores during the rating period ranging from 63 to 70.  This evidence indicates that PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms, and weighs against finding that an initial rating in excess of 50 percent is warranted under DC 9411 for any period.    

There is other evidence of record showing that the Veteran has a history of changing jobs due to difficulty concentrating and decreased attention; was usually self-employed and had to work alone due to problems with anger, problem solving, judgment, and prioritizing; was forced to close his seed business in August 2013 due to increased forgetfulness, anger, and irritability; once ran someone off the road with his car; had a history of having once shot a weapon (i.e., in the 1980s) when he thought that someone was invading his home but no one was there; had a history of firing his weapon at others in the 1980s and 1990s; rarely attended social functions and had virtually no friends; had slight paranoia and slept in a chair nightly with a loaded pistol; and had intermittent suicidal ideation.  This evidence suggests a disability picture associated with PTSD that more closely approximates occupational and social impairment, with deficiencies in most areas due to psychiatric symptoms so that the criteria for a 70 percent rating are approximated for the entire rating period.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the schedular criteria for a 70 percent rating for PTSD are approximated for the entire rating period.  38 C.F.R. §§ 4.1, 4.3, 4.7.   

A schedular rating in excess of 70 percent for PTSD is not warranted for any period because the evidence shows no total occupational and social impairment due to PTSD symptoms.  While there is some social impairment due to PTSD symptoms, it is not total as evidenced by the Veteran's marriage of over 50 years to his wife and good relationships with his children and grandchildren.  The evidence also shows no symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, or PTSD symptoms of similar severity, frequency, and duration.  

Initial Rating Analysis for SFW Right Thigh, with Osteoarthritis of the Right Knee

For the rating period from April 30, 2008 to April 10, 2014, the service-connected SFW of the right thigh, with osteoarthritis of the right knee (i.e., right knee disability) has been rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5010-5261.  The hyphenated diagnostic code in this case reveals that DC 5010 is assigned for traumatic arthritis as the service-connected disease and Diagnostic Code 5261 is assigned for limitation of leg extension as the residual disability upon which the rating is granted.  38 C.F.R. § 4.27.  Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  A 10 percent rating was awarded based on pain on range of motion testing of the right knee.  Because the right knee disability is manifested by degenerative arthritis and demonstrates some loss of flexion (i.e., to a noncompensable degree) due to pain on examination, the Board finds that the residual condition is more appropriately rated as analogous to limitation of flexion at 38 C.F.R. § 4.71a, DC 5260.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).   For the portion of the rating period from April 10, 2014, the right knee disability has been rated at 30 percent under DC 5055 for knee replacement (prosthesis).   


Rating Period from April 30, 2008 to January 7, 2013

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the right knee disability more closely approximate the criteria for a higher rating under DC 5260 or DC 5261.  The evidence shows that, during the rating period, right knee flexion ranged from 100 degrees to 110 degrees, and right knee extension was 0 degrees, including after consideration of Deluca factors.  Because right knee flexion and right knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings, is not warranted under DC 5260 or DC 5261 for this portion of the rating period.  VAOPGCPREC 9-04.  

The Board next finds that a rating in excess of 10 percent is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  In this case, the evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because, although the Veteran is in receipt of a 10 percent disability rating based on evidence of degenerative arthritis and painful right knee motion, he has had a stable right knee throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  Under DC 5258, a maximum 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  In this case, a higher or separate 10 percent rating is not warranted under either DC 5258 or DC 5259 because the evidence shows no removal of symptomatic semilunar cartilage and no dislocated semilunar cartilage, and the Veteran's reports of pain and effusion into the right knee joint are symptoms already contemplated in the 10 percent rating under DC 5003.    

The Board further finds that no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the Veteran's knee disability for this portion of the rating period.  The evidence shows no right knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under either DC 5256 or DC 5262.  Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  


From January 7, 2013 forward

DC 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the criteria for a 100 percent rating from January 7, 2013 to January 7, 2014, and for a 60 percent rating thereafter under DC 5055 are met.  The evidence shows that the Veteran had total right knee arthroplasty (i.e., knee replacement) in January 2013, and, after the one year period following the right knee arthroplasty, the right knee demonstrates chronic residuals consisting of severe painful motion or weakness.  See May 2014 VA medical examination report (noting the Veteran's report of a total right knee arthroplasty in January 2013, residual scars from the right knee replacement, and current chronic residuals consisting of severe painful motion or weakness).  At the Board hearing, the Veteran competently and credibly reported that he had right knee surgery on January 7, 2013; therefore, because the Veteran is entitled to a 100 percent rating for one year following implantation of a prosthesis under DC 5055, an initial rating of 100 percent under DC 5055 is warranted from January 7, 2013 to January 7, 2014 for the right knee disability due to total right knee arthroplasty.  See April 2013 Board hearing transcript, page 14.  Because the evidence shows chronic residuals of severe painful motion or weakness in the right knee thereafter, the criteria for a 60 percent rating under DC 5055 for the right knee disability from January 7, 2014, forward, are met.  A 60 percent rating is the highest rating available for residuals following knee replacement under DC 5055.  


Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment for PTSD that is not already encompassed by the current 70 percent rating under DC 9411 for the entire rating period.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, the Veteran's PTSD was manifested by occupational and social impairment in most areas such as work, family relations, judgment, thinking, and mood due to psychiatric symptoms of intermittent suicidal ideation, obsessional rituals which interfere with routine activities (i.e., sleeping in a chair nightly with a pistol), disturbances of motivation and mood due to depression and anxiety, flattened affect, impairment of short-term and long-term memory, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, and use of continuous medication.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The symptoms and functional impairment of the right knee disability are also fully encompassed by the current staged rating (i.e., 10 percent rating under DC 5010-5260 from April 30, 2008 to January 7, 2013; 100 percent rating under DC 5055 from January 7, 2013 to January 7, 2014; and 60 percent rating under DC 5055 from January 7, 2014 forward), together with the 10 percent rating under DC 7804 for the right knee/right thigh scar for the entire rating period, which was granted in the prior Board decision.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's right knee disability.  From April 30, 2008 to January 7, 2013, the right knee disability was manifested by arthritis with painful limitation of motion to include reports of swelling, pain, stiffness, and weakness; flexion limited to no more than 100 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated cartilage, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  From January 7, 2013 to January 7, 2014, the right knee disability is rated at 100 percent, and, thereafter, rated at 60 percent for chronic residuals consisting of severe painful motion or weakness, the maximum schedular rating for residuals following total knee replacement.   

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The 10 percent schedular rating under DC 5010-5260 specifically contemplates painful arthritis with limited flexion, including such considerations as pain, weakness, swelling, and stiffness.  The separate 10 percent rating under DC 7804 contemplates the painful, residual right thigh/right knee scar.  The schedular rating criteria under DC 5055 specifically provide a 100 percent rating for the one year period following a knee replacement, and provide ratings for the chronic residuals thereafter based on the severity of symptoms and functional 

impairment, without limitation as to the factors that may be considered.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran' right knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain on weight-bearing, bending, walking, lifting, climbing of stairs, and occasional use of a cane are part of, "like," and analogous to the symptom and functional impairment of pain on movement, which is already contemplated in the 10 percent rating.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).   

For these reasons, the Board finds that the symptoms and functional impairment associated with PTSD and the right knee disability are fully contemplated in the current schedular ratings.  There is neither allegation nor indication that the combined effect of all the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. 
§ 3.321(b)(1).  The separate question of whether the service-connected disabilities 

collectively have caused total unemployability will be considered in the context of the claim for a TDIU (a distinct form of extraschedular rating), which is being separately developed and adjudicated by the AOJ.  


ORDER

An initial rating of 70 percent, and no higher, for PTSD for the entire rating period is granted.  

An initial rating in excess of 10 percent for residuals of SFW, right thigh, with osteoarthritis of the right knee from April 30, 2008 to January 7, 2013, is denied; a 100 percent rating for status post right knee total arthroplasty from January 7, 2013 to January 7, 2014 is granted; and a 60 percent rating for residuals of SFW, right thigh, with osteoarthritis of the right knee, status post right knee total arthroplasty, from January 7, 2014, forward, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


